 

  

Wire oe we EH ee aT

United States District Court
EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
Vv. ORDER OF DETENTION PENDING TRIAL

SN

In accordance with the Bail Reform Act. 18 U.S.C. §3142(f), a detention hearing has been held. | conclude that the following facts
require the detention of the defendant pending trial in this case.

yy . Case Number: \O - L235 mY"

Part 1 - Findings of Fact
___ (1) The defendant is charged with an offense described in 18 U.S.C. §3142(f)(1) and has been convicted of a (federal offense)
(State or local offense that would have been a federal offense if a circumstance giving rise to federal jurisdiction had existed)
that is
__acrime of violence as defined in 18 U.S.C. §3156(a)(4).
___an offense for which the maximum sentence is life imprisonment or death.
__an offense for Which a maximum term of imprisonment of ten years or more is prescribed in
___a felony that was,c6mmitted after the defendant had been convicted of two or more prior federal offense described in

 

18 U.S.C. §3142(f(MA)- (C), or comparable state or local offenses. .. >
___(2) The offense described in finding (1) was committed while the defendant was on release pending trial for a federal, state or local
offense.

___(3) A period of not more than five years has elapsed since the (date of conviction)(release of the defendant from imprisonment)
for the offense described in finding (1).
____(4)_ The defendant has not rebutted the presumption established by finding Nos.(1), (2) and (3) that no condition or combination of
conditions will reasonably assure the safety of (an)other person(s) and the community. +

Alternative Findings (A)
___ (1) There is probable cause to believe that the defendant has committed an offense
____ for which a maximum term of imprisonment of ten years or more is prescribed in__21 U.S.C. §
____ under 18 U.S.C. §924(c).
____ (2) The defendant has not rebutted the presumption established by finding (1) that no condition or combination of conditions
will reasonably assure the appearance of the defendant as required and the safety of the community.

Alternative Findings (B)
(1) There is a serious risk that the defendant will not appear. i

(2) There is a serious risk that the defendant will endanger the safety of another person or the community.

 

 

Part II - Written Statement of Reasons for Detention
I find that the credible testimony and information submitted at the hearing establishes by a preponderance of the evidence/clear and
convincing evidence that no conditions will reasonably assure defendant 's appearance/the safety of the community because
__ defendant lacks substantial ties to the community.
__ defendant is not a U.S. citizen and an illegal alien.
__ defendant has no stable history of employment.
_ expen presented no credible sureties to assure his appearance.
but leave is granted to reopen and present a bail package in the future.
__ defendant’s family resides primarily in.

 

 

 

 

Part Ill - Directions Regarding Detention
The defendant is committed to the custody of the Atomey General or his designated representative for confinement in a corrections
facility separate, to the extent practicable, from persons awaiting or serving sentences or being held in custody pending appeal. The defendant
shall be afforded a reasonable opportunity for private consultation with defense counsel. On order of a court of the United States or on request
of an attorney for the Government, the person in charge of the corrections facitity shall deliver the defendant to the United States marshal for
the purpose of an appearance in connection with a court proceeding.

Dated: Ap 4 / ‘f 2017
Brooklyn, New York : : Z

f UNITED STATES MAGISTRATE JUDGE

Te eR ew ne me Ee Ts Wer ae 2 Pe a meee emer eee ee
